Citation Nr: 0003256	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date, prior to July 28, 1995, for 
an award of a total disability rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities, effective from July 28, 1995.  In 
October 1996, the veteran's representative, on the veteran's 
behalf, filed a Notice of Disagreement (NOD) on the matter, 
and requested that an earlier effective date be assigned.  In 
a November 1996 rating decision, the RO denied the claim for 
entitlement to an effective date prior to July 28, 1995.  A 
Statement of the Case (SOC) was provided to the veteran in 
November 1996, and he perfected his appeal to the Board in 
January 1997.  


FINDINGS OF FACT

1.  The veteran filed a claim for a total disability rating 
based upon individual unemployability due to service-
connected disabilities, which was received by the RO on July 
28, 1995.  

2.  In an August 1996 rating decision, the RO granted the 
veteran's claim for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities, and assigned an effective date of July 28, 
1995.  

3.  The record reflects that the veteran was unemployable due 
to his service-connected disabilities throughout the one-year 
period preceding the date of the claim for a total disability 
rating which was filed on July 28, 1995.

CONCLUSION OF LAW

The veteran is entitled to an earlier effective date, from 
July 28, 1994, for the award of a total disability rating 
based upon individual unemployability due to his service-
connected disabilities.  38 U.S.C.A. § 5110(a), (b)(2) (West 
1991); 38 C.F.R. §§ 3.102, 3.400(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an August 1984 decision, the Board denied the veteran's 
previous claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran was informed of this decision, and 
it was final under the law.  At the time that decision was 
made, the veteran was service-connected for complete 
paralysis of the right peroneal nerve, traumatic 
encephalopathy, chronic lumbosacral strain with sacroiliac 
blurring and sclerotic changes, residuals of shrapnel wounds 
to the right thigh, and residuals of shrapnel wounds to the 
forehead and scalp.  His disabilities were assigned a 
combined rating of 80 percent.  He was also entitled to 
special monthly compensation based on the loss of use of one 
foot.  It was noted that his arteriosclerotic heart disease 
was non-service-connected.  

The veteran subsequently filed a VA Form 21-4138, Statement 
in Support of Claim, which was received by the RO on July 28, 
1995.  He requested therein that his service-connected 
disabilities be reevaluated, and that he be awarded a total 
disability rating.  He also requested that he be awarded 
service connection for post-traumatic stress disorder (PTSD).  
With the application, he submitted a Social Security 
Administration determination, dated in August 1983, which 
found that the veteran had been disabled since February 22, 
1983.  Also included were private medical records, dated from 
November 1989 to January 1995, which indicated that the 
veteran had been seen on several occasions for various 
disorders, including degenerative disc disease and heart 
problems.  In an October 1990 letter, Burton D. Cohen, M.D., 
related that the veteran had sustained an injury to his right 
leg when he was struck by fragments from a land mine during 
World War II.  It was asserted that he had never fully 
recovered and, over the years, his disabilities had 
increased.  Physical examination in 1989 was reported to have 
shown herniated discs at three levels.  His gait was markedly 
abnormal, and there was substantial muscle loss in the right 
lower extremity below the knee.  

At VA orthopedic examinations in September 1995, the 
veteran's diagnoses included:  status post blast injury to 
the right lower extremity with peroneal nerve injury and 
multiple burns; herniated nucleus pulposus; soft tissue mass 
of the neck; and internal derangement of both knees.  

At a VA psychiatric examination in October 1995, the veteran 
was diagnosed with severe PTSD.  It was reported that he was 
unemployable, and that he had been so for several years.  

In a June 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating.  Increased ratings for his service-connected 
disabilities were denied.  As a result of this determination, 
the veteran's combined rating was increased to 90 percent 
effective July 28, 1995.  

In a June 1996 statement, a private physician, Elliot J. 
Pellman, M.D., remarked that the veteran's service-connected 
neuromuscular disabilities had increased in severity over the 
years.  The continuous muscle spasms and cramps, and his leg 
weakness interfered with his ability to function comfortably 
and without pain on a daily basis.  He supported the 
veteran's application for a total disability rating.  Dr. 
Pellman also commented that the veteran had related to him 
that he had never been informed by VA of his legal 
entitlement to a total rating based upon unemployability.  

In an August 1996 rating decision, the RO granted entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of July 28, 1995.  

In a September 1996 statement, the veteran's spouse related 
that the veteran was forced to retire from his employment in 
1983 due to his service-connected disabilities.  At that 
time, he was awarded Social Security disability benefits.  
However, she said he was never advised by VA that he was 
entitled to a total rating based on unemployability.  She 
asserted that the veteran was entitled to receive retroactive 
payments back to 1983, the time of his retirement.  

In a July 1999 letter to his Senator, the veteran reported 
that he was declared "unemployable" in 1983 and forced to 
retire.  In August 1996, he had been awarded a total rating 
by the VA.  He indicated that he was never informed by any 
agency that he was entitled to a total disability rating 
until 1996, and asserted that he was entitled to retroactive 
payments back to the time he retired in 1983.  

II.  Analysis

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See also 38 C.F.R. § 3.400(o)(1) (1999); Crawford v. Brown, 5 
Vet.App. 33, 35 (1993).  An exception to that rule may be 
applied in the veteran's favor, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1999); Harper v. Brown, 10 Vet.App. 125 
(1997).  

The veteran and his representative contend that his total 
disability rating should be granted from February 1983, the 
time at which he retired.  However, we must observe that, in 
an August 1984 decision, the Board denied the veteran's 
initial claim for a total rating based on individual 
unemployability due to service-connected disabilities.  He 
was notified of this determination.  That decision was final.  
See 38 U.S.C.A. § 7104 (West 1991).  Furthermore, in light of 
that decision, the Board also notes that the veteran's 
contention that he was never informed that he was entitled to 
apply for a total rating based on individual unemployability 
is without merit.  

Applying the pertinent law and regulations to the case at 
hand, the Board finds that, since the earliest application 
for a total disability rating based on individual 
unemployability due to service-connected disabilities 
following the Board's August 1984 decision on that issue was 
the claim received on July 28, 1995, an earlier effective 
date for the assignment of a total disability rating may be 
granted only if a factually ascertainable increase in his 
disability status occurred within one year prior to the July 
28, 1995, claim.  The Court of Appeals for Veterans Claims 
has held that all the evidence of record preceding the claim 
for increased rating must be considered in determining 
whether there was an ascertainable increase in disability 
under section 5110(b)(2).  Hazan v. Gober, 10 Vet.App. 511, 
518-520 (1997).  Accordingly, the Board should review the 
previous evidence of record to determine whether that 
evidence reflects that the criteria for a total disability 
rating for compensation based on unemployability due to 
service-connected disability were met at some point within 
the year prior to the veteran's claim.  

The recent evidence associated with the veteran's claim file 
indicates that his service-connected neuromuscular 
disabilities had increased in severity over the years.  
Examination in 1989 revealed the presence of three herniated 
discs, and a markedly abnormal gait.  There was also 
substantial muscle loss in the right lower extremity.  Upon 
VA psychiatric examination, the examiner concluded that the 
veteran was unemployable and had been so for many years.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran met the criteria for a total 
disability rating one year prior to his claim.  See 38 C.F.R. 
§ 3.102 (1999).  Consequently, the effective date of the 
award of a total rating based on individual unemployability 
due to service-connected disabilities should be July 28, 
1994.  



ORDER

To the extent that entitlement to an effective date of July 
28, 1994, for the assignment of a total disability rating 
based upon individual unemployability due to service-
connected disabilities is hereby awarded, the appeal for an 
earlier effective date is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

